Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 11/12/21, applicants have amended claims 25-42, cancelled claim 43 and added new claims 44-45.

Claim 42 is objected to because of the following informalities: claim number 42 is numbered twice. Claims 42-45 are renumbered as claims 42-46. Appropriate correction is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26, 36-38, 40-41 and 43 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP 0885659A1.
Regarding claim 25, EP’659 discloses (see for annotated figures Figs 1 and part of 2, arrows showing flow directions below) a supply system comprising: a feed line (F), a return line (R), the feed line (F) is connected to the return line (R) via a connecting line (C) (see controllable valve 22 connected to the feed line providing flow to the dispensing 
As to claim 26, in EP’659 (see Fig 1) the connecting line connects a line portion downstream of the further consumer (62) to a line portion upstream of the first consumer (63).
As to claim 36, the feed line (F), the return line (R) and the connecting line (C) form a ring-line system (see Fig 1).
As to claim 37, EP’659 discloses (see Fig 1) the feed line (F), the return line (R) and the connecting line (C) form a single-pipe system and accordingly preferably form a single flow path.
Regarding claim 38, in EP’659 the first consumer and/or the further consumer is a color changer (see column 20, lines 19-29).
Regarding claim 40, in EP’659 (see Fig 1) the first consumer (63) is connected to the feed line (F) via a first spur line (82) and is connected to the return line (R) via second spur line (92), and the further consumer (62) is connected to the feed line (F) via the first spur line (32) and is connected to the return line (R) via a second spur line (93).
As to claim 41, EP’659 discloses (see Fig 1) the feed line (F) has a pump (12) for conveying the substance to be applied, and the return line (R) has a pressure control.
.

    PNG
    media_image1.png
    671
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    525
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 34-35, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0885659A1 as applied to claim 25 and further in view of DE10226263A1.
Regarding claims 27, 35 and 45, EP’659 lacks teaching a shut-off valve for the supply system. DE’263 teaches (see Fig 1 and English translation pages 2 and 9) a shut- off fitting (42 including a valve) capable of performing as claimed to selectively move in open and closed positions integrated into the flow line and arranged within paint flowing lines of supply system. It would have been obvious to one of ordinary skill 
As to claim 34, EP’659 lacks teaching at least on pig. DE’263 teaches pig body (see English Translation page 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pig in EP’659 to clean the entire paint line as taught by DE’263 (see page 9 English Translation).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0885659A1 as applied to claim 25 and further in view of Taube et al (US 2017/0197224) or Clifford (US 8,689,730).
EP’659 lacks teaching an applicator and a multi-axis robot arm connected to the supply system. However, Taube et al teaches (see Figs 5-8) the first consumer is connected to an applicator for applying the substance, a first multi-axis articulated robot guides the applicator, and Clifford teaches (see Figs 6-7) painting robot with paint circulation system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an applicator and a multi-axis robot in EP’695 provided a with paint supply system to automatically apply coating material onto a substrate as desired.

Allowable Subject Matter
Claims 28-33, 42 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not specifically teach or suggest the following limitation: wherein the shut-off is integrated into the connecting line, is arranged after the further consumer in the flow direction of the substance to be applied, is arranged before the first consumer in the flow direction of the substance to be applied and/or is arranged between the feed line and the return line (as to claims 28-33), wherein the feed line, the connecting line and the return line extend around the first consumer and the second consumer helically over at least 360.degree (as to claim 42), and wherein the shut off valve in an open position allows substance to be applied to flow via the connecting line, and the shut off valve in a closed position prohibits a flow of substance to be applied via the connecting line (regarding claim 46) such that the skilled artisan would view each of them obvious in light of EP’659 or DE10117917.

Response to Arguments
Applicant's arguments filed 11/12/21have been fully considered but they are not persuasive. As explained above EP’659 alone and or in combination with DE’263 teaches the limitation of claims 25-27, 34-41, 43 and 45.  Applicants argue in Vermylen the return line is connected to a supply container 2 via connecting line.  Accordingly, Vermylen fails to teach, a feed line connected to the return line via a connecting line.  .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE10117917 discloses a supply system with feed, return and connection lines and consumer devices (see Figs 1-2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/